—Judgment unanimously affirmed. Memorandum: The record does not reflect that defendant made a knowing, intelligent and voluntary waiver of his right to appeal (see, People v Callahan, 80 NY2d 273, 280). Defendant’s challenge to the sentences is therefore properly before us (see, People v McGee, 241 AD2d 972, lv denied 90 NY2d 941; People v Beaty, 238 AD2d 928). We conclude, however, that the sentences are not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J. — Attempted Burglary, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.